Citation Nr: 0916474	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-33 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to July 8, 2003, for 
the grant of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from March 1953 to June 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted entitlement to a total 
disability rating based on individual unemployability (TDIU), 
effective from September 8, 2003.  

Later in March 2005, the Veteran submitted a notice of 
disagreement initiating an appeal from that decision as to 
the effective date assigned.  Then in a September 2005 rating 
decision, the RO granted an earlier effective date of July 8, 
2003 for the grant of TDIU benefits.  Following a September 
2005 statement of the case dated at the time of the rating 
decision, the Veteran perfected his appeal for an effective 
date earlier than July 8, 2003 for the grant of TDIU 
benefits.  


FINDINGS OF FACT

1.  A September 2005 rating decision granted an effective 
date of July 8, 2003 for the grant of TDIU benefits.

2.  Review of the record does not reveal any communication 
prior to July 8, 2003 from the Veteran indicating an intent 
to apply for benefits based on a claim for TDIU.  
 
3.  There is no evidence within one year prior to July 8, 
2003 showing the Veteran to be unemployable due to service-
connected disability. 




CONCLUSION OF LAW

The criteria for an effective date earlier than July 8, 2003, 
for a grant of a total disability rating based upon 
individual unemployability due to service-connected 
disability, have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.400, 4.16 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide. 38 C.F.R. § 
3.159(b) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA. See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Despite the fact that notification to the Veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the matter decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the Veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate these claims.

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim through letters 
dated in March and June 2005, as well as in the statement of 
the case and supplemental statement of the case.  These 
documents provided notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  The statement of the case informed the 
Veteran of the specific criteria for establishing effective 
dates.  

The RO has provided adequate notice of how effective dates 
are assigned.  The claim was subsequently readjudicated in an 
August 2007 supplemental statement of the case.  While the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records of 
medical treatment received, and the reports of VA 
examinations relevant to the claim on appeal.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim.  There is no indication that any additional evidence 
remains outstanding.  


II.  Analysis

The Veteran contends that he is entitled to an effective date 
earlier than July 8, 2003 for the grant of a total disability 
rating based upon individual unemployability due to service-
connected disability (TDIU).  

In a March 2005 rating decision, the RO granted entitlement 
to a TDIU rating effective from September 8, 2003, on the 
basis that this was the date of receipt of the Veteran's 
claim for TDIU, and that the medical evidence showed that the 
Veteran was unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  
 
The Veteran then initiated an appeal as to the effective date 
assigned, after which, in a September 2005 rating decision, 
the RO granted the earlier effective date of July 8, 2003, 
now in effect and on appeal.  This decision was based on the 
RO's interpretation of correspondence received from the 
Veteran's attorney on that date as being a claim for TDIU 
benefits - the first time that information had been received 
concerning contentions referable to a claim of entitlement to 
TDIU.  
  
Through his attorney, the Veteran argues that the effective 
date should be prior to July 8, 2003.  The attorney mainly 
asserts that pursuant to decision by the United States Court 
of Appeals for Veterans Claims (Court) in Norris v. West, 12 
Vet. App. 413, 421 (1999), the Veteran is not required to 
file a formal application for TDIU before VA is obligated to 
consider and adjudicate a TDIU claim; and that by filing an 
original claim for evaluation of a disability or claim for 
increase, the Veteran is generally presumed to be seeking the 
highest benefit allowable.  Further, he argues that if such 
claim includes facts indicating the Veteran is unemployable, 
then VA is obligated to consider and adjudicate a TDIU claim.  
This argument implies that any earlier claim for a higher 
rating could constitute an earlier claim for TDIU, and thus 
would substantiate an earlier effective date for TDIU.  As 
explained by the RO in the September 2005 decision, and in 
greater detail below, that implication by the Veteran's 
attorney is an overly broad characterization of the Court's 
holding in Norris.  In actuality, not all claims for increase 
are claims for TDIU, and Norris only indicated that certain 
claims for increase should be considered as claims for TDIU.

To fully understand the proper assignment of an effective 
date in this matter, it is helpful to look back to the 
regulations indicating when a TDIU is warranted, and the 
provisions that deal with what constitutes a claim for TDIU.

A grant of a total disability rating based on individual 
unemployability may be assigned when the schedular rating is 
less than total when a disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16. 

In exceptional circumstances, if the aforementioned 
percentage requirements are not met, a TDIU still may be 
assigned upon a showing that the disabled person is unable to 
obtain or retain substantially gainful employment.  38 C.F.R. 
§ 4.16(b).

Pertinent to this claim, disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, or resulting from common 
etiology, or disabilities affecting a single body system, are 
considered as one disability for the purpose of satisfying 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  
Here in this case, following an October 1998 claim, the RO 
issued an October 1999 rating decision that granted service 
connection for residuals of cold injury of the left upper 
extremity, right upper extremity, left lower extremity, and 
right lower extremity, and assigned 20 percent disability 
ratings for each of the four disabilities, effective from 
October 8, 1998.  As these disabilities resulted from a 
common etiology, they may be considered as one disability for 
the purpose of satisfying the percentage standards set forth 
in 38 C.F.R. § 4.16(a).

Now that we have discussed the criteria for TDIU, we must 
turn to what constitutes a claim for TDIU and an informal 
claim.  It is without debate that a clear application for 
TDIU is a claim for that benefit.  What is at the crux of 
this case is whether other, less clear communications can be 
considered claims for TDIU.

If and when an RO is considering a rating increase claim from 
a claimant and there is evidence of current service-connected 
unemployability in the claimant's file or under VA control, 
then evaluation of that rating increase must also include an 
evaluation of a reasonably raised claim for a TDIU, and VA 
must adjudicate that claim.  Norris v. West, 12 Vet. App. 
413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).
 
The main question here, with respect to the issue of 
entitlement to an effective date earlier than July 8, 2003, 
is no longer only when did the Veteran became unemployable 
due to service-connected conditions, but also when did he 
claim to be so in a manner cognizable under the laws relevant 
to the assignment of effective dates.  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

Under 38 C.F.R. § 3.157 (entitled "report of examination or 
hospitalization as claim for increase"), the effective date 
of compensation benefits, if otherwise in order, will be the 
date of receipt of claim or the date when entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.157 (a).  In this 
regard, a report of examination or hospitalization that meets 
the requisite requirements will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability that may establish entitlement.  Id.

Further, once a claim for compensation has been allowed, 
receipt of the following will be accepted as an informal 
claim for increased benefits: the date of an outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  See 38 C.F.R. § 3.157 (b).

In addition, the Court has indicated that it is axiomatic 
that the service-connected disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  

Determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 

(1) a determination of the date of the receipt of the 
claim for the increased rating, and 

(2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  

Id. at 521.  

Thus, based on all the above, the Board must determine the 
date of receipt of the appellant's TDIU claim, and then 
determine the date that it became factually ascertainable 
that his service-connected disabilities increased in 
severity, warranting a TDIU rating.  

Every claim for an increased rating is not a claim for a 
TDIU.  The Board will look at every communication from the 
Veteran or his representative to ascertain the first claim 
for TDIU.  After service connection was awarded in 1999, the 
earliest communication from the Veteran was a June 2000 
statement in which he stated:  "I also want to file for an 
increase for all my service connected conditions".  This 
does not constitute a claim for TDIU.  The Veteran did not 
expressly ask for a TDIU and, at the time, there was no 
evidence of current service-connected unemployability in the 
claimant's file or under VA control.

After the June 2000 statement, the next correspondence from 
the Veteran or his attorney is a July 8, 2003 statement from 
the Veteran's attorney.  The Veteran's attorney's 
correspondence on July 8, 2003, contains language that has 
been considered to be a claim for TDIU.  VA regulations 
provide that any "communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by" VA may be considered an informal claim.  38 
C.F.R. § 3.155(a) (2008).  

On receipt of an informal claim, if a formal claim has not 
already been filed, an application form will be forwarded to 
the claimant for execution.  If received within 1 year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  Id.  
In this case, the RO did not send the Veteran an application; 
however, the RO has considered July 8, 2003 as the date of 
receipt of the claim for TDIU.  

Review of the record does not reveal any communication prior 
to July 8, 2003 from the Veteran indicating an intent to 
apply for benefits based on a claim for TDIU.  

As discussed in the introduction above, in a March 2005 
rating decision, the RO granted TDIU on the basis that the 
Veteran was unable to secure or follow a substantially 
gainful occupation due to his service connected disabilities.  
In that decision, the RO assigned an effective date of 
September 8, 2003, which in a September 2005 rating decision, 
was changed to July 8, 2003, on the basis that the claim for 
TDIU was received on that day.

In determining whether an earlier effective date may be 
granted, the Board has reviewed the evidence of record to 
determine whether, as claimed by the Veteran, the conditions 
contemplated in Norris were met, warranting an earlier 
effective date on the basis of the date of receipt of a 
rating increase claim prior to July 8, 2003.  
 
That is, the Board considered whether on a date earlier than 
July 8, 2003, the RO considered a rating increase claim from 
the Veteran, and if so, whether there was also evidence at 
that time of current service-connected unemployability in the 
claimant's file or under VA control.  If so, then evaluation 
of that rating increase claim must also include an evaluation 
of a reasonably raised claim for a TDIU, and VA must 
adjudicate that claim.  Norris v. West, 12 Vet. App. 413, 418 
(1999).  If so, then the date of the claim for increase would 
also act as the date of claim for TDIU, thus warranting an 
effective date earlier than the existing effective date of 
July 8, 2003 for TDIU.  These conditions have not been met in 
this case at any date prior to July 8, 2003. 

In general, once a claim is received, VA must review the 
claim, supporting documents, and oral testimony in a liberal 
manner to identify and adjudicate all reasonably raised 
claims.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  

In this case, finding a date earlier than July 8, 2003, which 
is associated with the receipt of a rating increase claim, 
for which the evidence at that time reasonably raises a claim 
for TDIU, is problematic.  In fact, such a date does not 
exist.  The only claim made referable to any of the service-
connected disabilities, was a claim submitted in October 1998 
for service connection for the four service-connected frost-
bite disabilities.  That claim was not a rating increase 
claim, and at the time, the claim was not associated with 
service-connected disability.  

While a claim for service connection of a disability always 
raises the issue of degree of disability, the issue of TDIU 
must be reasonably raised based on the submissions of the 
claimant or the evidence of record.  See Norris v. West, 12 
Vet. App. 413, 420-21 (1999) (holding that a rating-increase 
claim includes a TDIU claim where veteran meets the section 
4.16(a) schedular requirements and the record on appeal 
includes evidence of unemployability based on a service-
connected disability or disabilities).

At the time of the October 1998 claim for service connection 
for the four now service-connected disabilities, the record 
did not include evidence of unemployability based on one or 
more service-connected disabilities.  Associated with that 
claim, are VA and private medical treatment records dated in 
the 1990s and later, and the report of a November 1998 VA 
examination for cold injuries.  

Medical treatment records available at the time the claim was 
submitted do not pertain to the frost-bite disabilities.  
Treatment records available during the pendency of the claim 
for service connection, dated from 1999 to 2003, show that 
the Veteran was seen for complaints and various symptoms; 
including painful joints of the hands, beginning in March 
2003.  These records, however, do not include evidence 
suggesting unemployability based on a service-connected 
disability.  There was no indication in the reports that 
either the Veteran or provider suggested the frost-bite 
disabilities resulted in the Veteran being unable to secure 
or follow a substantially gainful occupation as a result of 
these conditions.

The report of a November 1998 VA examination for cold 
injuries concludes with a diagnosis of cold sensitivity, skin 
thickening, and chronic fungal infection of skin consistent 
with sequelae of frostbite.  While these conditions-noted as 
being consistent with frostbite-were found, there were no 
examination findings of significant severity so as to be 
tantamount to or even suggestive of evidence of 
unemployability based on the service-connected disabilities.    

Following the award of service connection in 1999, the only 
communication from the Veteran or his attorney prior to July 
9, 2003 was the June 2000 statement from the Veteran.  As 
already discussed above, this document is a claim for 
increase, but is not a claim for TDIU.

In sum, there is no date earlier than July 8, 2003 associated 
with the receipt of a rating increase claim, at which time 
the evidence reasonably raises a claim for TDIU.  See Norris, 
supra.  Thus, there is no date earlier than July 8, 2003, 
that may constitute a date of receipt of claim for TDIU 
benefits, pursuant to Norris, on which to base a grant of an 
earlier effective date than July 8, 2003.  Id.  

Further, review of the record as already discussed above does 
not show that any medical record of treatment dated prior to 
July 8, 2003, otherwise meets the requisite requirements to 
be accepted as an informal claim for TDIU benefits under 38 
C.F.R. § 3.157 (a).  The Board thus determines the earliest 
date of receipt of the appellant's TDIU claim to be July 8, 
2003.  

Turning now to when it was ascertainable that the Veteran met 
the qualifications for a TDIU, the Board has sought to 
determine whether an ascertainable increase in disability 
occurred during the one-year period prior to July 8, 2003 
(date of TDIU claim), warranting a grant of TDIU benefits on 
some date within a year prior to July 8, 2003.  

Whether or not the percentage requirements of 38 C.F.R. § 
4.16(a) are met, here the ultimate question is whether the 
evidence shows the Veteran's service-connected disabilities 
rendered him unable to secure and follow a substantially 
gainful occupation during the period in question (one year 
period prior to July 8, 2003).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  An extraschedular total rating 
based on individual unemployability may be assigned in the 
case of a veteran who fails to meet the percentage 
requirements but who is unemployable by reason of service-
connected disability. 38 C.F.R. §§ 3.321, 4.16(b).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91, 57 Fed. Reg. 2317 (1992).

Here, in this case, review of the record does not show that 
it is factually ascertainable that an increase in disability 
had occurred, warranting TDIU benefits, within one year prior 
to that date.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997).  

Records of medical treatment from 1998 to 2003 do not show 
that the Veteran was unemployable due to service-connected 
conditions.  Interestingly, it is noteworthy that there are 
records dated later than July 2003 (subsequent to the current 
effective date for the Veteran's TDIU) that still fail to 
show that the Veteran is unemployable due to his service-
connected conditions.  Notably, a November 2003 VA 
examination report concludes with an impression of residuals 
of cold injury of both of the hands and feet.  At that time, 
the examiner opined that in regard to unemployability, the 
Veteran also had a back condition, which is non-service-
connected; and that this was the major reason why he was 
presently unemployed.  The examiner concluded with an opinion 
that he saw "no reason from the residuals of his cold injury 
as to why the Veteran would not be employed."

In sum, it is quite clear that the evidence on file does not 
show that an ascertainable increase in disability occurred 
during the one-year period prior to July 8, 2003 (date of 
TDIU claim), that could warrant a grant of TDIU benefits on 
some date within a year prior to July 8, 2003.

In conclusion, while the Veteran and his attorney contend 
that the effective date for the grant of a TDIU should be 
earlier than July 8, 2003, the Board finds that there is no 
evidentiary basis for the assignment of an effective date for 
the award prior to July 8, 2003.  

In short, there is no claim for TDIU prior to July 8, 2003, 
and entitlement to TDIU was not shown by the evidence during 
the one-year period prior to this date.  As noted above, the 
governing legal authority is clear and specific, and VA is 
bound by it.  See 38 C.F.R. §§ 3.157(b), 3.400(o)(2).  
Therefore, the preponderance of the evidence is against the 
claim for an earlier effective date for a TDIU.  



ORDER

Entitlement to an effective date earlier than July 8, 2003 
for TDIU is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


